55 F.3d 684
150 L.R.R.M. (BNA) 2575, 312 U.S.App.D.C. 119
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.THREE SISTERS SPORTSWEAR CO.; Bedford Cutting Mills, Inc.;Three Sisters Apparel Corp.; Metropolitan SweaterIndustries, Inc.; United Knitwear Industries, Inc.; SkylightFashions, Inc., d/b/a Skylight Trading; 144 Spencer RealtyCorp.; United Knitwear Industries, Ltd., Petitioners,v.NATIONAL LABOR RELATIONS BOARD, Respondent,International Ladies' Garment Workers Union, AFL-CIO, Intervenor.INTERNATIONAL LADIES' GARMENT WORKERS UNION, AFL-CIO, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
Nos. 94-1154, 94-1169.
United States Court of Appeals, District of Columbia Circuit.
April 28, 1995.

Before BUCKLEY, WILLIAMS, and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
These causes were considered on the record from the National Labor Relations Board and were briefed and argued by counsel.  After full review, the court is satisfied that appropriate disposition does not warrant an opinion.  See D.C. Cir.  R. 36(b).  On consideration thereof and substantially for the reasons set forth in the Board's decision herein, it is


2
ORDERED AND ADJUDGED by the court that the petitions for review be denied and the Board's cross-application for enforcement of its order be granted.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C. Cir.  Rule 41.